Case: 2:20-cv-01873-ALM-MRM Doc #: 26 Filed: 09/02/20 Page: 1 of 4 PAGEID #: 206




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     EASTERN DIVISION AT COLUMBUS


JOSEPH SHINE-JOHNSON,

                       Petitioner,                :   Case No. 2:20-cv-1873

       - vs -                                         Chief Judge Algenon L. Marbley
                                                      Magistrate Judge Michael R. Merz

WARDEN,
 Belmont Correctional Institution,

                                                  :
                       Respondent.


      DECISION AND ORDER DENYING MOTION TO CERTIFY


       This habeas corpus case, brought pro se by Petitioner Joseph Shine-Johnson, is before the

Court on Petitioner’s Motion to Certify a Question of State Law to the Ohio Supreme Court (ECF

No. 11) which Respondent opposes (“Response,” ECF No. 12).

       The Magistrate Judge reference in this case has been transferred to the undersigned to help

balance the Magistrate Judge workload in this judicial district.

       Petitioner seeks to invoke the procedure established by Ohio S.Ct.Prac.R. 9.01(A) which

provides:

                The Supreme Court may answer a question of law certified to it by
                a court of the United States. This rule is invoked if the certifying
                court, in a proceeding before it, issues a certification order finding
                there is a question of Ohio law that may be determinative of the
                proceeding and for which there is no controlling precedent in the
                decisions of this Supreme Court.


     This rule was initially adopted in 1994 on the joint initiative of District Judge Walter H. Rice

                                                  1
Case: 2:20-cv-01873-ALM-MRM Doc #: 26 Filed: 09/02/20 Page: 2 of 4 PAGEID #: 207




of this Court and the late Thomas Moyer, then Chief Justice of the Supreme Court of Ohio. The

object was to put in place by court rule under the Ohio Modern Courts Amendment the practice

recommended by the National Conference of Commissioners on Uniform State Laws for a federal

court to obtain an authoritative ruling on a question of state law.

     Part of the purpose of the Uniform Act and the Rule is to replace the cumbersome process of

waiting for a case to make its way through the full course of state litigation as is required by

practice under the abstention doctrine. See Younger v. Harris, 401 U.S. 37 (1971); New Orleans

Public Services, Inc., v. Council of the City of New Orleans, 491 U.S. 350 (1989); Pennzoil Co. v.

Texaco, Inc., 481 U.S. 1, 17 (1987); Middlesex County Ethics Comm’n v. Garden State Bar Ass’n.,

457 U.S. 423, 432 (1982); Ohio Civil Rights Com. v. Dayton Christian Schools, Inc., 477 U.S. 619

(1986).

     Certification is not a matter of right. Whether to issue a certification order rests in the sound

discretion of the District Court. Rutherford v. Columbia Gas, 575 F.3d 616, 628 (6th Cir. 2010),

quoting Lehman Brothers v. Schein, 416 U.S. 386, 391 (1974). Nor is the Supreme Court of Ohio

bound to accept and answer a certified question. S.Ct.Prac.R. 9.05(B). Certification should be

invoked only when the "question is new and the state law is unsettled." Transamerica Insurance

Company v. Duro Bag Manufacturing Company, 50 F.3d 370, 372 (6th Cir. 1995).

     The question Shine-Johnson first seeks to have certified is

                 Are the Substantive amendments to R.C. 2901.05 Burden of Proof
                 statute removing the burden of proof by preponderance of evidence
                 from the accused and placing the duty upon the State to disprove the
                 Affirmative defense of Self-Defense beyond a reasonable doubt,
                 constitutionally required to be applied retroactive to all cases
                 including to cases that are final?

(Motion, ECF No. 11, PageID 132).

          Later, he poses two different questions:


                                                     2
Case: 2:20-cv-01873-ALM-MRM Doc #: 26 Filed: 09/02/20 Page: 3 of 4 PAGEID #: 208




               Does this change fall under the Retroactive Application provided by
               the U.S. Supreme Court in Hankerson v. North Carolina, 432 U.S.
               233, 97 s. Ct. 2339, 53 l. Ed. 2d 306 (1977)?

               Does the Ohio Supreme Court recognize this change to a substantive
               section of the law, as the burden of proof and the absence of self-
               defense beyond a reasonable doubt being included as an element,
               would require under the Due Process Clause, as falling under the
               Complete Retroactive Application guidelines held within Teague v.
               Lane, 489 US 288 [(1989)], and recently upheld in Montgomery v.
               Louisiana, [577 U.S. ___], 136 S. Ct. 718 [(2016)].?

Id.. at PageID 134.

       Having stated the questions, Shine-Johnson then proceeds to argue at some length about

whether the amendment to the burden of proof in Ohio Revised Code § 2901.05 made by the Ohio

General Assembly as of March 2019 must be applied retroactively to his case where the homicide

in question occurred September 18, 2015. See State v. Shine-Johnson, 2018-Ohio-3347 (Ohio

App. 10th Dist. Aug. 21, 2018), appellate jurisdiction declined, 155 Ohio St. 3d 1439 (2019). In a

summary of his argument, he asserts

               So far the Ohio Courts has [sic] refused to honor the Constitution of
               the United States. The petitioner is entitled to retroactive application
               of the changes to Ohio Revised Code 2901.05 with the rulings by
               the U.S. Supreme Court in Montgomery v. Louisiana, 136 S. Ct. 718
               Citing Teague v. Lane, 489 U.S. 288, 109 S. Ct. 1060. 103 L. Ed. 2d
               334 (1989).

(ECF No. 11, PageID 140.)

       This is not a claim about a determinative question of Ohio law, but a claim about applicable

federal constitutional law. The state courts are fully competent to decide questions of federal

constitutional law. When they do so in a case that later comes to federal court in habeas corpus,

their decisions are entitled to deference under the Antiterrorism and Effective Death Penalty Act

of 1996 (Pub. L. No 104-132, 110 Stat. 1214)(the "AEDPA") unless they are contrary to or

objectively unreasonable applications of Supreme Court precedent. But Ohio S.Ct.Prac.R. 9 does

                                                  3
Case: 2:20-cv-01873-ALM-MRM Doc #: 26 Filed: 09/02/20 Page: 4 of 4 PAGEID #: 209




not provide a method for getting an Ohio Supreme Court opinion on a question of federal law.

       The Motion to Certify is DENIED.



September 2, 2020.

                                                         s/ Michael R. Merz
                                                        United States Magistrate Judge




                                               4
